Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/1/2022 have been fully considered but they are not persuasive. The applicant argues that the amendments to the claims are not taught by the prior art, which hinges on the aspects that the applicant continues to allege that “a single continuous snapshot” is different from the metadata/logs of the prior art, but fails to provide those specific differences.  As the examiner is required to use the broadest reasonable interpretation of the claim terms in light of the specification, it is worthwhile to show that specification states the following: “A single continuous snapshot stream records the changes of the data along the period of time for which the snapshot was taken” (¶66) and “A single continuous snapshot stream will define where and how the data was stored and organized for the period of time for which the snapshot was taken, that is to say, and will record the changes of the data along the period of time for which the snapshot was taken” (¶61).  
Taking the specification into account, the ¶32 of the prior art of Anderson states “the computing device 102 may store the snapshot 206 by logging metadata corresponding to events and/or actions generated in the user's computing environment. For example, the computing device 102 may log metadata in response to application events, file system events, or other user-interaction events.”  As such, there is no discernable difference between the prior arts logging of metadata over a period of time and using them to restore a system to a previous sync, context or checkpoint (i.e. snapshots can be recreated by replaying and/or undoing metadata logs (a continuous snapshot stream) to return the system to set point, and the claimed continuous snapshot stream which is used generate/reconstruct a snapshot at a desired set point.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2017/0090688).
In regards to claims 1, 8, and 15 Anderson teaches
¶31 and fig. 3 teaches a computing device executes a method
storing a single continuous snapshot stream taken for a certain period of time, wherein the single continuous snapshot stream records changes of data along for the period of time for which the single continuous snapshot stream was taken; (¶42 teaches that the computing device may “continually, periodically, responsively, or otherwise repeatedly create and store snapshots, ¶32 teaches that these snapshots comprise logged metadata corresponding to events/actions generated in the user’s computing environment, which can then be replayed (or undone) starting from a previously known snapshot, i.e. the metadata log represents a “continuous snapshot stream” that exists for periods of time between periodic snapshots.)  
receiving a snapshot restore request with at least one parameter defining at least one dimension for data recovery; reconstructing a plurality of snapshots from a single continuous snapshot stream taken for a certain period of time based on the at least one parameter; receiving a selection of a snapshot for data recovery selected from the at least one reconstructed snapshot; and instructing a restoration of the selected snapshot. (fig. 3 and ¶42-43 teaches a user can select a snapshot to be restored, which can be accessed by selecting a date/time, search terms, media controls, or other UI selections (i.e. parameters that one can use to then select a snapshot, file/document, or a computing/application context from a point in time, i.e. a dimension for data recovery), the snapshot is then loaded and additional metadata can be replayed if necessary (reconstructed) for the user. ¶46 teaches that additional log data can be used to generate events based on the logged metadata (i.e. the continuous snapshot stream) to recreate a user computing context at a certain point.  ¶86 teaches that a plurality of snapshots can be created and activating these contexts (i.e. an environment at a set point in time), comprises replaying the logged metadata (continuous snapshot stream data) in order to successfully recreate an environment presented to the user that replicates the context of the system as the desired sync (check) point.

In regards to claims 2, 9, and 16 Anderson further teaches
wherein the reconstructing the at least one snapshot further comprises: retrieving the at least one parameter from the received snapshot restore request; determining the at least one dimension based on the at least one retrieved parameter; and reconstructing the at least one snapshot for the at least one determined dimension. (fig. 3 and ¶42-43 teaches a user can select a snapshot to be restored, which can be accessed by selecting a date/time, search terms, media controls, or other UI selections (i.e. parameters that one can use to then select a snapshot or file from a point in time), the snapshot is then loaded and additional metadata can be replayed if necessary (reconstructed) for the user.)

In regards to claims 3, 4, 10, 11, 17, and 18 Anderson further teaches
verifying the at least one reconstructed snapshot for the at least one determined dimension; reconstructing at least one further snapshot for the at least one determined dimension responsive to the verification of the at least one reconstructed snapshot for the at least one determined dimension being insufficient.  (¶32 teaches that logged metadata (i.e. of another snapshot, see ¶36) can be applied to a known pervious snapshot in order to reconstruct a particular user computing context. (i.e. one snapshot is insufficient (i.e. verification fails) in order to generate the specific context selected (i.e. determined dimension)

In regards to claims 5, 12, and 19 Anderson further teaches
previewing on a user interface the at least one reconstructed snapshot; and receiving the selected snapshot for data recovery selected from the previewed at least one reconstructed snapshot. (fig. 3 and ¶42-43 teaches a user can select a snapshot to be restored by a displayed visual representation of a stored snapshot (i.e. a preview).)

In regards to claims 6, 13, and 20 Anderson further teaches
executing the previewing of the at least one reconstructed snapshot in a user defined environment.  (¶45 teaches the computing context stored by a selected screen shot is activated, which allows the user to view, edit, or otherwise interact with the applications, documents and other contents associated with the snapshot)

In regards to claims 7 and 14 Anderson further teaches
wherein the at least one dimension is selected from a group of dimensions consisting of: time, data, metadata, application, and Input/Output (I/O) operation.  (¶41 the application may indicate current application or document characteristics, when a document has been edited or other usage factors(i/o operations, metadata)) 

	EXAMINER’S NOTE
	Examiner has cited particular paragraphs, figures, and/or columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The applicant is reminded of what constitutes a proper reply to this office action is detailed in 37 CFR 1.111, and that the examiner has the discretion to treat any response that fails to meet ALL of the requirements of that section as NON-RESPONSIVE without any additional extensions of time (see MPEP 714.03).  
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137